Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2017/0342193 to Nakagawa et al. in view of U.S. Patent Pub. No. 2014/0088245 to Singh et al.
As to claims 1 and 18, it has been held that the recitation that an element is "adapted to" perform or is "capable of" performing a function is not a positive limitation but only requires the ability to so perform. Thus, a urethane composition comprising a polycarbonate polyol with dimer acid residues should be capable of self-healing, absent a showing to the contrary.
Nakagawa discloses self-repairing polyurethane resins comprising the reaction product of a mixture of polyester polyols (hydroxy functionality of at least 2) and polycarbonate diols, wherein dimer fatty acids as suitable polybasic acids for preparing polyester polyols (0056, 0095), polyisocyanates (0030-0039), and low molecular weight polyols such as 1,4-butanediol that has been defined in the art as chain extenders (0043-0044).
Nakagawa does not expressly disclose wherein the polyester polyol derived from dimer acids also contains carbonate groups.
Singh discloses polyester-polycarbonate polyols that comprise carbonate groups and dimer fatty acid residues (Tables II-IV) that are used in the preparation of polyurethane adhesives or coatings (0004).
At the time of filing it would have been obvious to a person of ordinary skill in the art to replace the polyol component of Nakagawa with the polyester-carbonate polyol of Singh to provide superior hydrolytic and chemical performances over conventional polyester polyols and polycarbonate polyols that are taught in Nakagawa (Abstract).
As to claims 2, 5, and 15 Nakagawa in view Singh disclose a polyol comprising the reaction product of dimethyl carbonate, adipic acid, and dimer acids A, B, or C (Tables II-III). Nakagawa discloses a self-healing polyurethane. The polyols taught in Singh comprise the same linkages as the claimed polyol, accordingly, the hydrogen bonding sites would be present.
As to claims 3 and 6, Nakagawa and Singh disclose aromatic and aliphatic polyisocyanates are suitable in the preparation of polyurethane coatings (0031, Nakagawa, 0019, Singh).
As to claim 4, Nakagawa in view of Singh disclose dimer diols as suitable reactants in the preparation of the polyester-carbonate polyol (0007, 0044 and 0047).
As to claim 7, Nakagawa discloses 1,2-butanediol (branched diol) as a suitable low molecular weight diol (0043).
As to claims 8-10, about the self-healing recovery, the Office realizes that all the claimed effects or physical properties are not positively stated by the reference. However, the combination references teach all the claimed ingredients and further teaches self-repairing polyurethanes that self-heal using a tensile strength or elongation measurement (0426-0427) Therefore, the claimed effects and physical properties, i.e. self-healing properties would implicitly be achieved by a composite with all the claimed ingredients. If it is the applicants’ position that this would not be the case: (1) evidence would need to be provided to support the applicants’ position; and (2) it would the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
As to claims 11-14, Nakagawa discloses coatings substrates and substrates using the adhesives comprising the self-repairing polyurethane (0278-0280).
As to claims 16-17, Nakagawa in view of Singh disclose 5 to 80% by weight of dimer fatty acid or dimer diol in the polyester-carbonate polyol (0053) and 5 to 30% by weight of carbonate component (Tables III-IV).

Response to Arguments
Applicant's arguments filed 06/20/2022 have been fully considered but they are not persuasive. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).   In this case, Singh is directed to polyester-carbonate polyols that provide superior hydrolytic stability and it would have been obvious to substitute the polyols of Nakagawa with the polyols of Singh because to provide superior hydrolytic and chemical performances over conventional polyester polyols and polycarbonate polyols that are taught in Nakagawa (Abstract).
Applicant argued that the polyol substitution is not obvious because Nakagawa already addresses hydrolytic performance in providing resins “excellent in self-repairing properties, weather resistance, and light resistance.  This is not found persuasive because Singh provides a further improvement in not only hydrolytic resistance but also chemical performances over the polyester polyols that are used in the Nakagawa.  A person of ordinary skill in the art would make the substitution to provide a combination of not only hydrolytic stability but chemical performance and the Singh reference teaches the polyols as superior over the polyols used in Nakagawa.    

Applicant argued that there would be a reasonable expectation by a person of ordinary skill in the chemical arts that if the polyol component of Nakagawa were replaced with the structurally different polyester-carbonate polyol of Singh, one or more of the three “balanced” properties of self-repairing properties, weather resistance, and light resistance achieved by Nakagawa would be adversely impacted.  This is not found persuasive because Nakagawa teaches polyester-carbonate polyols are useful within the invention (0068).  That being said, it must be remembered that "[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect....the combination is obvious". KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. A.G. Pro, 425 U.S. 273,282 (1976)). Consistent with this reasoning, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have selected from the various combinations of features claimed from within the disclosure of Nakagawa (specifically, the use of polyester-carbonate polyols) to arrive at the instantly claimed subject matter and that the selection would not adversely impact the three balanced properties.  This is further supported by Singh that teaches polyester-carbonate polyols provide improved hydrolytic stability and chemical performance over the conventional polyester polyols used in Nakagawa.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763